United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
D.C., Appellant
)
)
and
)
)
DEPARTMENT OF DEFENSE, DECA-WEST
)
REGION, McCLELLAN AIR FORCE BASE,
)
CA, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1238
Issued: August 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated January 5 and April 6, 2006, which denied
modification of the Office’s March 23, 2004 wage-earning capacity determination. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof in reducing appellant’s
compensation based on its determination that the constructed position of a telephone sales
representative represented her wage-earning capacity effective April 17, 2004; and (2) whether
the Office properly denied modification of appellant’s loss of wage-earning capacity
determination.
FACTUAL HISTORY

work.

On January 5, 1987 appellant, then a 32-year-old store worker, injured her left wrist at
The Office accepted her claim for triangular fibrocartilage tear of the left wrist,

subluxation of the distal radio-ulnar joint and depressive disorder.1 On April 29, 1987 appellant
filed a traumatic injury claim for a left wrist injury which the Office accepted for a left wrist
strain. She was working full time at the time of this incident.2 Appellant missed work
intermittently from January 1 through May 21, 1987. She had a left wrist arthroscopy on
May 22, 1987 and excision of the triangle fibrocartilage and synovectomy on May 26, 1987.
Appellant did not return to work and received appropriate compensation benefits.
By letters dated June 26, 2002, the Office referred appellant for a second opinion
evaluation by Dr. Joseph Huston, a Board-certified orthopedic surgeon, and Dr. Sanford
Pomerantz, a Board-certified psychiatrist and neurologist.
In a July 25, 2002 report, Dr. Pomerantz diagnosed depression, personality disorder with
histrionic traits, a left arm injury and multiple sclerosis in remission and advised that there were
no clear external stressors. He opined that appellant’s emotional condition was due to her
employment injury in that “her focus has been on the unsuccessful treatment of her injury which
she can blame as a reason for her change in life style of being physically active to one with some
physical limitations.” Dr. Pomerantz noted that she did not objectively show any major
limitations in her activities of daily living and that the “actual physical injury did not aggravate
the underlying emotional condition.” He added that there was “no incentive to resolve or reduce
the aggravation because of secondary financial gain so that the condition will remain
permanent.” Dr. Pomerantz opined that appellant’s emotional condition did not prevent her from
working.
In a July 23, 2002 report, Dr. Huston reviewed appellant’s history and noted subjective
complaints of pain and numbness in the left arm. Appellant had grip and pinch weakness in the
left hand and arm; recurrent subluxation of her distal radial ulnar joint and mild limitation of her
left wrist range of motion. Dr. Huston opined that appellant could not work due to anxiety and
panic attacks but that, regarding the left arm, she could perform very light work not requiring
much active use of the arm. He stated that appellant could work four hours a day and could
return to eight hours a day in about six months. Dr. Huston listed limitations of sitting for four
hours; walking or standing for two hours; reaching, reaching above the shoulder and twisting for
one hour; operating a motor vehicle for two hours; repetitive movements of the wrists and elbow
for one hour; pushing and pulling up to 10 pounds with the left arm for one hour; and lifting of
up to 3 pounds for one hour; and no climbing. He noted that appellant’s panic attacks should be
considered in identifying a position. In a December 27, 2002 supplemental report and work
capacity evaluation, Dr. Huston agreed with Dr. Pomerantz that appellant could work eight hours
daily with restrictions on reaching above the shoulder for one hour; operating a motor vehicle for
two hours; engaging in repetitive wrist and elbow movements for two hours; pushing and pulling
up to 10 pounds with the left arm for two hours; and lifting up to 3 pounds for two hours.
On December 9, 2002 the Office referred appellant to a vocational rehabilitation
counselor, as the employing establishment was unable to make a job offer.
1

In 1975 appellant had a nonwork-related injury to her right shoulder and both wrists when she fell off a boat
onto rocks. She also has nonwork-related multiple sclerosis.
2

This was under File No. 130825906. The Office combined this with the present claim.

2

In a June 25, 2003 prescription, Dr. C.R. Daluz, a Board-certified psychiatrist and
treating physician, opined that appellant was unable to seek employment due to her panic attacks,
depression and ongoing medical problems.
By letter dated October 3, 2003, the Office advised appellant that the position of a
telephone sales representative was within her medical limitations. Appellant was further advised
that Dr. Daluz’s June 25, 2003 statement was unrationalized and insufficient to outweigh the
reports of the second opinion physicians, Drs. Huston and Pomerantz. The Office advised her
that her compensation would likely be reduced at the end of the rehabilitation program. On
October 27, 2003 the employing establishment confirmed appellant’s hourly pay rate. On
December 17, 2003 the Office requested that Dr. Daluz provide information regarding
appellant’s work-related depression. On December 19, 2003 the Office informed appellant that
the positions of a bank teller and of a telephone sales representative were suitable and within her
medical limitations. The Office noted the commencement of vocational rehabilitation and
advised that a local labor market survey showed that she would have the ability to earn wages of
$18,720.00 or $20,800.00 per year at the end of the rehabilitation program, whether she was
actually employed or not, and her compensation would likely be reduced.
In a January 27, 2004 report, Dr. Daluz noted that appellant might find gainful
employment painful as she would have to “risk exposing her learning disability and the
embarrassment that the inability to use her left hand through no obvious or visible cause is
apparent.” He opined that, if appellant was provided with treatment to deal with her emotional
issues, she might be able to return to the workforce.
Appellant obtained part-time employment for 16 hours per week on February 17, 2004 at
Curves, a fitness center, at the rate of $6.50 per hour. On April 30, 2004 the Office noted that
appellant had completed 60 days of successful work.
Through contact with the vocational counselor, the Office found that the constructed
position of a full-time telephone sales representative reasonably represented appellant’s wageearning capacity. In a July 15, 2003 job classification report, the vocational counselor identified
a telephone sales representative position listed in the Department of Labor, Dictionary of
Occupational Titles (DOT) No. 299.357-014, and provided information about the position
including its availability and pay ranges within appellant’s commuting area, as confirmed by
state officials. He determined that this position was in accord with appellant’s medical
restrictions, background, education and experience. The counselor noted that no prior
experience was required and that appellant had an Associate in Arts (AA) degree. He
documented a reasonable labor market for a telephone sales representative position and noted
that it was available in sufficient numbers so as to make it reasonably available within
appellant’s commuting area with wages from $9.00 to $10.00 per hour. The counselor also
provided a job description for the position which was comprised of sedentary requirements
related to soliciting orders for merchandise or service over the telephone, answering questions
about products and maintaining records of sales or services.
On February 20, 2004 the Office notified appellant that it proposed to reduce her wageloss compensation as the medical and factual evidence established that she was only partially

3

disabled and had the capacity to earn wages as a telephone sales representative at the rate of
$360.00 per week.
By letter dated February 26, 2004, appellant alleged that she was seeking jobs as
identified in the Office’s February 20, 2004 letter; however, her current position had no set hours
or benefits and only paid her $6.50 per hour, with a possible commission.
By decision dated March 23, 2004, the Office reduced appellant’s compensation based on
her ability to work as a full-time telephone sales representative which was found to be medically
and vocationally suitable. The Office noted that appellant’s part-time position had no bearing on
her ability to earn wages as a telephone sales representative, nor did it support that she was
unable to work full time as a telephone sales representative.
Appellant requested a hearing, which was held on November 5, 2004. By decision dated
January 11, 2005, the Office hearing representative affirmed the March 23, 2004 decision.3
In an April 8, 2005 telephone call memorandum, appellant indicated that she had injured
her back in her private-sector position and was unable to work. On November 17, 2005
appellant asked that the Office modify the loss of wage-earning capacity decision because she
could not work. By letter dated November 18, 2005, the Office advised appellant of the criteria
necessary to modify a formal loss of wage-earning capacity decision and requested that she
submit such evidence within 30 days. In a November 27, 2005 letter, appellant alleged that her
emotional condition had worsened. In a December 11, 2005 letter, although one physician
released her to work because her condition was preexisting, she was only able to work 18 hours
since she was released to work. Appellant also alleged that the original rating was in error.
By decision dated January 5, 2006, the Office denied modification of the March 23, 2004
loss of wage-earning capacity decision.
In a January 25, 2005 report, Dr. Daluz noted that appellant tripped on December 6, 2004
while working in her part-time position. She noted that, while appellant returned to work, her
pain prevented her from performing certain duties. Dr. Daluz advised that appellant eventually
quit her part-time position as she was “more or less bedridden due to the pain.” She opined that
the post-traumatic symptoms had recurred and the “tripping incident rekindled her previous
trauma and reinforced her feelings of hopelessness and helplessness.”
On February 3, 2006 appellant requested reconsideration. The Office received physical
therapy reports and a December 6, 2004 emergency room report from Dr. Donald T. Mead,
Board-certified in occupational medicine, diagnosing back strain that disabled appellant for two
days. In another December 6, 2004 report, Laurel Vogton, a physician of unknown specialty,
diagnosed low back strain with radiculopathy and recommended that appellant return to limited
duty on December 15, 2004. On December 20, 2004 Dr. Mead diagnosed a compression fracture
of the lumbar spine. A January 4, 2005 magnetic resonance imaging (MRI) scan report from
Dr. Curtis P. Schworm, a Board-certified diagnostic radiologist, showed degeneration at L4-5
3

The Office hearing representative found that, although appellant had located a part-time motivator telephone
sales position, she was working part time while the evidence established that she could work full time.

4

and L5-S1. In a March 13, 2006 letter, appellant alleged that the December 6, 2004 incident
aggravated her preexisting back condition and worsened her emotional condition.
In reports from January 18 to April 5, 2005, Dr. Michael L. Smith, a Board-certified
internist, prescribed restrictions and placed appellant off work during work conditioning. On
June 21, 2005 he noted that January 2003 and January 2005 MRI scans showed degeneration at
L5-S1 at L4-5. Dr. Smith advised that he saw appellant in January 2005 for back and leg
complaints, which appellant related to her trip at work in December 2004. He noted that the
degenerative changes from 2003 to 2005 were “generally the same” and opined that it “would
seem that she aggravated an underlying preexisting condition.”4 The Office also received copies
of diagnostic reports dated November 16, 1999, January 9 and 17, 2003 and December 2004. In
a September 29, 2005 report, Dr. Christopher Wilson, a Board-certified orthopedic surgeon,
noted appellant’s history and advised that appellant had preexisting lower back and extremity
symptoms prior to her December 6, 2004 employment injury and opined that “causation would
relate to preexisting degenerative changes and not to the events of [December 6, 2004].” He
opined that “the assignment of any permanent physical limitations would have no relationship to
her described injury of December 2004.”
In an April 6, 2006 decision, the Office denied modification of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.5
Section 8115(a) of the Federal Employees’ Compensation Act,6 provides in determining
compensation for partial disability, the wage-earning capacity of an employee is determined by
her actual earnings if her actual earnings fairly and reasonably represent her wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and
in the absence of evidence showing they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.7 If the actual earnings do
not fairly and reasonably represent wage-earning capacity, or if the employee has no actual
earnings, her wage-earning capacity is determined with due regard to the nature of her injury, her
degree of physical impairment, her usual employment, her age, her qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect her wage-earning capacity in his disabled condition.8 Wage-earning capacity is a

4

Dr. Smith further indicated that he would consider the December aggravation a new injury.

5

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984). See Pope D. Cox, 39
ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).
6

5 U.S.C. § 8115.

7

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

8

See Pope D. Cox, supra note 5; 5 U.S.C. § 8115(a).

5

measure of the employee’s ability to earn wages in the open labor market under normal
employment conditions.9
ANALYSIS -- ISSUE 1
The record reflects that, prior to reducing appellant’s compensation based on a finding
that the constructed telephone sales representative represented her wage-earning capacity,
appellant was employed as a part-time motivator for Curves, a fitness facility, for approximately
16 hours per week and earned $6.50 per hour as of February 17, 2004. The Office, however, did
not rely on the actual wages of this employment. Rather, the Office, as noted, determined
appellant’s wage-earning capacity as of April 17, 2004 in a constructed position of a full-time
telephone sales representative. It is well established that, if a claimant has actual earnings, the
Office cannot use a selected position unless it makes a proper determination that actual earnings
do not fairly and reasonably represent wage-earning capacity.10
The Board finds that the Office did not determine whether appellant’s actual earnings as a
part-time motivator fairly and reasonably represented her wage-earning capacity.
Office procedures provide:
“When an employee cannot return to the date-of-injury job because of disability
due to work-related injury or disease, but does return to alternative employment
with an actual wage loss, the [claims examiner] must determine whether the
earnings in the alternative employment fairly and reasonably represent the
employee’s [wage-earning capacity]. Following is an outline of actions to be
taken by the [claims examiner] when a partially disabled claimant returns to
alternative work:
a. Factors Considered. To determine whether the claimant’s work fairly
and reasonably represents his or her [wage-earning capacity], the [claims
examiner] should consider whether the kind of appointment and tour of
duty (see FECA PM 2-0900.3) are at least equivalent to those of the job
held on date of injury. Unless they are, the [claims examiner] may not
consider the work suitable.
For instance, reemployment of a temporary or casual worker in another
temporary or casual (USPS) position is proper, as long as it will last at
least 90 days, and reemployment of a term or transitional (USPS) worker

9

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

10

See Daniel Renard, 51 ECAB 466 (2000).

6

in another term or transitional position is likewise acceptable. However,
the reemployment may not be considered suitable when:
(1) The job is part time (unless the claimant was a part-time worker
at the time of injury) or sporadic in nature;
(2) The job is seasonal in an area where year-round employment is
available. If an employee obtains seasonal work voluntarily in an
area where year-round work is generally performed, the [claims
examiner] should carefully determine whether such work is truly
representative of the claimant’s [wage-earning capacity]; or
(3) The job is temporary where the claimant’s previous job was
permanent.”11
In addition, the procedures note:
“After the claimant has been working for 60 days, the [claims examiner] will
determine whether the claimant’s actual earnings fairly and reasonably represent
his or her [wage-earning capacity]. If so, a formal decision should be issued no
later than 90 days after the date of return to work. If not, the [claims examiner]
should proceed with a constructed [loss of wage-earning capacity] by asking the
RS to identify two suitable jobs and applying the factors set forth under 5 U.S.C.
[§] 8115(a)….”12
In this case, on March 23, 2004, the Office issued a decision and determined appellant’s
wage-earning capacity based on the constructed position of a full-time telephone sales
representative. However, the Office did not consider appellant’s part-time position as a
motivator, which she began on February 17, 2004. Before utilizing the constructed position, the
Office should have waited the required 60 days and then determined whether appellant’s actual
earnings in the part-time motivator position fairly and reasonably represented her wage-earning
capacity. If not, then the claims examiner could have proceeded with the constructed position.
As the Office did not properly consider whether appellant’s actual earnings as a
motivator fairly and reasonably represented her wage-earning capacity, the Office did not meet
its burden of proof in reducing appellant’s compensation based on its determination that the
constructed position of a telephone sales representative represented her wage-earning capacity
effective February 20, 2004.13

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (July 1997).
12

Id. at 2.814.7(c)(1).

13

In light of the Board’s disposition on the first issue, the second issue is moot.

7

CONCLUSION
The Board finds that the Office did not meet its burden of proof in reducing appellant’s
compensation based on the constructed position of a telephone sales representative effective
February 20, 2004.
ORDER
IT IS HEREBY ORDERED THAT the April 6 and January 5, 2006 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: August 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

